Name: Commission Regulation (EC) No 1410/1999 of 29 June 1999 amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture and amending the definition of certain operative events provided for in Regulations (EEC) No 3889/87, (EEC) No 3886/92, (EEC) No 1793/93, (EEC) No 2700/93 and (EC) No 293/98
 Type: Regulation
 Subject Matter: monetary relations;  agricultural policy;  monetary economics
 Date Published: nan

 Avis juridique important|31999R1410Commission Regulation (EC) No 1410/1999 of 29 June 1999 amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture and amending the definition of certain operative events provided for in Regulations (EEC) No 3889/87, (EEC) No 3886/92, (EEC) No 1793/93, (EEC) No 2700/93 and (EC) No 293/98 Official Journal L 164 , 30/06/1999 P. 0053 - 0055COMMISSION REGULATION (EC) No 1410/1999of 29 June 1999amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture and amending the definition of certain operative events provided for in Regulations (EEC) No 3889/87, (EEC) No 3886/92, (EEC) No 1793/93, (EEC) No 2700/93 and (EC) No 293/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing the agrimonetary arrangements for the euro(1), and in particular Articles 3(2) and 9 thereof,(1) Whereas Commission Regulation (EC) No 3516/93 of 20 December 1993 establishing the operative events for the conversion rates to be applied when calculating certain amounts provided for by the mechanisms of the common organisation of the market in fishery and aquaculture products(2), defines the operative events for fisheries; whereas, in the interests of transparency and clarity, the reference to fishery products in the definition of operative events in Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailes rules for the application of the agrimonetary system for the euro in agriculture(3) should be deleted;(2) Whereas Article 4 of Regulation (EC) No 2808/98 defines the operative events for the exchange rate in the case of aid per hectare and amounts of a structural or environmental character; whereas Commission Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hops production(4), as last amended by Regulation (EEC) No 718/93(5), defines the operative event for the exchange rate applicable to the payment of special aid; whereas Article 53 of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organisation of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89(6), as last amended by Regulation (EC) No 2604/98(7), defines the operative events for the exchange rate for premiums in the beef and veal sector; whereas Commission Regulation (EEC) No 1793/93 of 30 June 1993 regarding the operative event for the agricultural conversion rates used in the hops sector(8), as last amended by Regulation (EC) No 2404/97(9), defines the operative event for the exchange rate applicable to the hops sector; whereas Article 6 of Commission Regulation (EEC) No 2700/93 of 30 September 1993 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers(10), as last amended by Regulation (EC) No 1526/96(11), defines the operative events for the exchange rate for premiums in the sheepmeat sector; whereas Article 12 of Commission Regulation (EC) No 293/98 of 4 February 1998 determing the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex II to the EC Treaty, and repealing Regulation (EC) No 1445/93(12) as last amended by Regulation (EC) No 999/1999(13), defines the operative event for the exchange rate for aid to improve the quality and marketing of nuts and locust beans;(3) Whereas the exchange rate on the date of the operative event for the aids, premiums and amounts referred to in Article 5 of Regulation (EC) No 2799/98 is defined as the rate on a given date; whereas the rate applicable on the date of the operative event should be amended to ensure in principle that such aids, premiums and amounts do not undergo any sharp fluctuations on conversion into national currency due to the exchange rate on a single date; whereas, to that end, the best solution appears to be an average of the exchange rates applicable during the month preceeding the operative event, calculated pro rata temporis;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees,HAS ADOPTED THIS REGULATION:Article 11. Regulation (EC) No 2808/98 is amended as follows.(a) In the fourth indent of Article 3(1), the words "in the fruit and vegetable or fishery product sectors" are replaced by "in the fruit and vegetable sector".(b) The following paragraph is added to Article 4: "3. For the purposes of applying this Article, the exchange rate to be used shall be the average of the exchange rates applicable during the month preceeding the date of the operative event, calculated pro rata temporis".2. Article 5(3) of Regulation (EEC) No 3889/87 is replaced by the following: "3. The exchange rate to be used for the payment of the special aid in national currency shall be the average of the exchange rates applicable during the month preceeding 1 January of the year of the completion of the conversion plan, calculated pro rata temporis.The exchange rate to be used for the payment of the advance on the special aid in national currency shal be the average of the exchange rates applicable during the month before 1 January of the year in which the decision approving the programme is taken by the Commission, calculated pro rata temporis.".3. Article 53 of Regulation (EEC) No 3886/92 is replaced by the following: "Article 53Conversion into national currencyConversion of premium amounts into national currency shall be made:(a) - in the case of processing and early marketing premiums, at the exchange rate applicable on the first working day of the month immediately preceeding the month during which the animal was slaughtered,- in the case of deseasonalisation premiums, at the average of the exchange rates applicable during the month before 1 January of the calendar year during which the animal was slaughtered, calculated pro rata temporis;(b) for the other premiums and the additonal amount, at the average of the exchange rates applicable during the month before 1 January of the calendar year in respect of which the premium and/or amount is granted, calculated pro rata temporis.".4. Article 1 of Regulation (EEC) No 1793/93 is replaced by the following: "Article 1The exchange rate to be applied for the purposes of the aid provided for in Article 12 of Regulation (EEC) No 1696/71 shall be the average of the exchange rates applicable during the month before 1 July of the year of harvest, calculated pro rata temporis".5. Article 6 of Regulation (EEC) No 2700/93 is replaced by the following: "Article 6Conversion rate1. The conversion rate to be applied to the amount of the advance payment referred to in the second subparagraph of Article 5(6) of Regulation (EC) No 2467/98 shall be the average of the exchange rates applicable during the month before the first day of the marketing year in respect of which the premium is granted, calculated pro rata temporis.2. The conversion rate to be applied:- to the amount of the premium and of the balance referred to in the fourth subparagraph of Article 5(6) of Regulation (EC) No 2467/98,- to the amount of the premium and of the balance referred to above in the event that payment is carried forward to the following marketing year,and- to the amount of the deduction referred to in Article 4 of Regulation (EEC) No 3493/90,shall be the average of the exchange rates applicable during the month before the last day of the marketing year in respect of which the premium is granted, calculated pro rata temporis".6. Article 12 of Regulation (EC) No 293/98 is replaced by the following: "Article 12(Nuts and locust beans)The exchange rate applicable for the conversion each year into national currency of the maximum aid per hectare to improve the quality and marketing of nuts and locust beans fixed in Article 2 of Regulation (EEC) No 790/89 shall be the average of the exchange rates applicable during the month before 1 January of the annual reference period within the meaning of Article 19 of Regulation (EEC) No 2159/89, calculated pro rata temporis".Article 2The average exchange rate referred to in Article 1(2), (3), (4), (5) and (6) shall be fixed by the Commission during the month following the date of the operative event.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 320, 22.12.1993, p. 10.(3) OJ L 349, 24.12.1998, p. 36.(4) OJ L 365, 24.12.1987, p. 41.(5) OJ L 74, 27.3.1993, p. 46.(6) OJ L 391, 31.12.1992, p. 20.(7) OJ L 328, 4.12.1998, p. 5.(8) OJ L 163, 6.7.1993, p. 22.(9) OJ L 332, 4.12.1997, p. 31.(10) OJ L 245, 1.10.1993, p. 99.(11) OJ L 190, 31.7.1996, p. 21.(12) OJ L 30, 5.2.1998, p. 16.(13) OJ L 122, 12.5.1999, p. 34.